Citation Nr: 0941176	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right leg and foot.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg.

3.  Entitlement to service connection for amputation of the 
left third toe.

4.  Entitlement to service connection for glaucoma in both 
eyes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Peripheral neuropathy of the right leg and foot was not 
incurred or aggravated during active military service. 

2.  Peripheral neuropathy of the left leg was not incurred or 
aggravated during active military service. 

3.  Amputation of the left third toe was not incurred or 
aggravated during active military service. 

4.  Glaucoma in both eyes was not incurred or aggravated 
during active military service




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for peripheral neuropathy of the right leg and foot have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2. The criteria for the establishment of service connection 
for peripheral neuropathy of the left leg have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

3. The criteria for the establishment of service connection 
for amputation of the left third toe have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

4. The criteria for the establishment of service connection 
for glaucoma of both eyes have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).
 
As discussed below, service treatment records are 
unavailable.  The law provides that where the service 
treatment records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of- the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); see Dixon v. 
Derwinski, 3 Vet. App. 261, 263- 264 (1992).  However, the 
Board also stresses that the presumed loss or destruction of 
Government records does not create an "adverse presumption" 
against the Government.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Cromer v. Nicholson, 19 Vet. App. 215, 218 
(2005); affirmed 455 F.3d 1346 (2006).

The Veteran asserts that his current disabilities in his 
lower extremities began while he served as an aircraft gunner 
during service in World War II.  As an aircraft gunner, the 
Veteran had to stand for prolonged periods of time in a 
constricted area.  After service, he reported having 
difficulty with mobility and constant numbness in his lower 
extremities.  See March 2004 Veteran statement; March 2007 RO 
Hearing transcript.  

Regarding glaucoma, the Veteran stated that his eyes were 
exposed to spray from a fire extinguisher during service.  
The Veteran briefly lost his vision and sought medical 
treatment.  He also reported that in service his eyes were 
exposed to engine exhaust while working on the flight line. 

VA treatment records from 2004 and 2005 show that the Veteran 
has peripheral neuropathy of the lower extremities and 
glaucoma in both eyes.  He also has been diagnosed with 
diabetes mellitus, Type II.  Regarding his amputation of the 
third toe, VA treatment records from December 2004 reflected 
that it was caused by a post-service injury.

There is no medical evidence suggesting an etiological nexus 
between any of the Veteran's claimed disabilities and his 
period of active military service nearly 50 years ago.  The 
passage of so many years between discharge from military 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the April 2004 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that his claimed disabilities are related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is required.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). 

The Board is aware that the Veteran's service treatment 
records are unavailable.  O'Hare, supra.; Dixon, supra.; 
Jandreau, supra.  Nonetheless, there is no competent medical 
evidence suggesting that the any of the claimed disabilities 
may be related to his period of active military service.  
Without competent medical evidence of a nexus, the claims are 
denied.  38 C.F.R. § 3.303.    

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This obligation was accomplished by letters from the 
RO to the Veteran dated in April 2004, June 2004, October 
2004, and May 2007.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by informing the Veteran about the 
information and evidence: (1) not of record that was 
necessary to substantiate the claim; (2) VA would seek to 
provide; and (3) he was expected to provide.  Of note, 38 
C.F.R. § 3.159 has been revised in part, effective May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The May 2007 letter gave the 
Veteran notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The VA treatment 
records and a hearing transcript before the RO are associated 
with the claims file.  

Regrettably, the Veteran's service treatment records are 
unavailable.  The RO requested the Veteran's service 
treatment records, but a May 2004 response indicated that the 
Veteran's records were likely destroyed in a fire.  In a June 
2004 letter, the RO informed the Veteran that it was unable 
to obtain his service treatment records.  This letter also 
informed the Veteran on how to submit information to 
reconstruct his service treatment records and invited him to 
submit any service treatment records in his possession.  


The Veteran was not afforded VA examinations for his claimed 
disabilities.  However, a VA examination is not necessary to 
adjudicate the claims since there is no medical evidence 
suggesting that his claimed disabilities may be etiologically 
related to his active service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA not obligated to provide a 
medical examination and medical opinions, absent showing by 
the Veteran of a causal connection between his disability and 
his military service).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for peripheral neuropathy of the right leg 
and foot is denied.

Service connection for peripheral neuropathy of the left leg 
is denied.

Service connection for amputation of the left third toe is 
denied.

Service connection for glaucoma in both eyes is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


